Exhibit 10.23

AGREEMENT

BETWEEN:

DUANE READE INC.

—and—

ALLIED TRADES COUNCIL DIVISION OF LOCAL 338 RWDSU/UFCW

*        *        *

April 1, 2006 - March 31, 2009


--------------------------------------------------------------------------------


ARTICLE 1. RECOGNITION AND UNION SECURITY

 

1

 

ARTICLE 2. COLLECTIVE BARGAINING UNIT

 

1

 

ARTICLE 3. TRIAL PERIOD

 

1

 

ARTICLE 4. SENIORITY [a06-9694_3ex10d23.htm#Article4_Seniority_093452]

 

2

 

ARTICLE 5. HOURS OF WORK

 

2

 

ARTICLE 6. HOLIDAY

 

3

 

ARTICLE 7. LAYOFF AND DISCHARGE

 

3

 

ARTICLE 8. VACATIONS

 

3

 

ARTICLE 9. FAIR TREATMENT AND RESPECT

 

4

 

ARTICLE 10. CHECKOFF

 

4

 

ARTICLE 11. MANAGEMENT PREROGATIVE

 

5

 

ARTICLE 12. WAIVER AND MODIFICATIONS

 

5

 

ARTICLE 13. STRIKES AND LOCKOUTS

 

5

 

ARTICLE 14. GRIEVANCES AND ARBITRATION

 

5

 

ARTICLE 15. BEREAVEMENT LEAVE

 

6

 

ARTICLE 16. SICK LEAVE

 

6

 

ARTICLE 17. ALLIED WELFARE FUND AND UNION MUTUAL FUND

 

6

 

ARTICLE 18. NOTICES

 

7

 

ARTICLE 19. UNION VISITATION

 

7

 

ARTICLE 20. INVALIDATION

 

8

 

ARTICLE 21. SUCCESSORS

 

8

 

ARTICLE 22. TERM OF AGREEMENT

 

8

 

ARTICLE 23. COMPLETE AGREEMENT

 

8

 

ARTICLE 24. WAGE SCHEDULE

 

8

 

ARTICLE 25. MISCELLANEOUS

 

9

 

ARTICLE 26. HEALTH & SAFETY ISSUES

 

9

 

ARTICLE 27. JURY DUTY

 

9

 

ARTICLE 28. NEWLY ACQUIRED OR OPENED STORES

 

9

 

ARTICLE 29. SHOP STEWARDS

 

10

 

ARTICLE 30. NO DISCRIMINATION

 

10

 

 


--------------------------------------------------------------------------------


AGREEMENT made and entered into April 1, 2006 by and between DUANE READE, INC.,
440 9th Avenue, New York, (hereafter called the “Employer”), and Allied Trades
Council division of Local 338 RWDSU/UFCW, 31 West 15th Street, New York, New
York 10011 (hereafter called the “Union”).

WITNESSETH:

WHEREAS, the parties hereto desire to cooperate in establishing and maintaining
proper and suitable conditions, and to secure uniform and equitable terms of
employment and conditions of labor satisfactory to Employer and employees;

NOW, THEREFORE, in consideration of the mutual covenants and agreement
hereinafter contained, it is mutually agreed as follows:

ARTICLE 1. RECOGNITION AND UNION SECURITY

A.    The Employer recognizes the Union as the sole and exclusive bargaining
agent for all clerks, cashiers, pharmacy clerks, pharmacy technicians, and photo
technicians employed in the Employer’s stores.

B.     It shall be a condition of employment that all employees of the Employer
covered by this Agreement, who are members of the Union in good standing on the
effective date of this Agreement shall remain members in good standing, and
those who are not members on the effective date of this Agreement shall on the
45th day following the effective date of this Agreement, or after the execution
date of the Agreement, whichever is later, become and remain members in good
standing in the Union. It shall also be a condition of employment that all
employees covered by this Agreement and hired on or after its effective date
shall on the 45th day following the beginning of such employment become and
remain members in good standing in the Union.

ARTICLE 2. COLLECTIVE BARGAINING UNIT

A.    The collective bargaining unit covered by this Agreement shall consist of
all Covered employees employed in the Employer’s Stores who are employed for
twenty (20) hours or more per week, excluding store managers, assistant store
managers, pharmacists, clericals, individuals supplied by contractors, guards
and supervisory employees as may be defined in the National labor Relations Act,
as amended.

B.     Seasonal employees hired temporarily or supplied by a contractor for the
Christmas season no earlier than December 15th and terminated no later than the
next January 5th in any year shall also be excluded from the coverage of this
Agreement.

C.     The Employer agrees to layoff sub part-time employees in a store (those
who work less than 20 hours per week) before reducing the hours of bargaining
unit employees in the same store. The preceding sentence only applies to
situations when the Employer chooses to reduce the hours of a bargaining unit
employee by three (3) or more hours per week.

ARTICLE 3. TRIAL PERIOD

A.    A trial period of sixty (60) days shall be in effect for all new employees
hired by the Employer, during which period the employee may be discharged with
or without cause in the sole determination of the Employer, and such
determination shall not be subject to the arbitration provision hereinafter set
forth. The trial period for any new employee will be extended an additional
sixty (60) days upon the Employer’s written request therefore. Employees
retained in the employ of the Employer subsequent to the expiration of such
trial period shall be deemed regular employees and placed on a seniority list of
the employees of the Employer, such seniority to date back to the beginning of
their employment.

1


--------------------------------------------------------------------------------


ARTICLE 4. SENIORITY

A.    Seniority for entitlement purposes (such as vacation and benefit
eligibility) shall be measured from date of hire by the Employer.

B.     Seniority for relative purposes (such as for layoff and recall) shall be
recognized on a store by store basis. In no case shall seniority in one store be
counted as seniority in another store.

C.     Seniority on a single store basis shall govern in all layoffs and
rehirings provided the most senior employee has the present ability to
satisfactorily perform the available work.

D.    An employee shall lose seniority in the event of the occurrence of any one
of the following events.

1.                 Quit

2.                 Discharge for cause

3.                 After layoff the employee is notified in writing to return to
work and the employee fails to inform the Employer of his intention to so return
within 48 hours after receipt of such notice.

4.                 The employee is on continuous layoff more than for six
(6) months.

5.                 No show-no call. by failing to inform management of absences
at least one hour before shift begins, except in emergencies. Informing
management means speaking to the Store Manager or the Shift management, not
another employee.

E.              Employees will be covered without a waiting period, for medical
benefits only, in a company acquired store, providing said employee was covered
by a previous medical plan at the time of acquisition.

ARTICLE 5. HOURS OF WORK

A.    The regular work week for all full-time employees shall not exceed forty
(40) hours per week for any five (5) days out of a seven (7) day week in any
store regularly opened seven (7) days per week. A full-time employee is defined
as an employee who averages a minimum of thirty (30) hours per week over a
quarter.

B.     Overtime shall be paid at the rate of time and one-half for all work over
forty (40) hours per week.

C.     Part-time employees shall receive payment for vacations and holiday pay
on a pro-rata basis of a forty (40) hour work week.

D.    All full-time employees based on seniority shall have the ability to
request all available hours in their home stores, in order to maintain their
full-time status. Employees cannot claim hours that they are already working in
another store. It is understood that the employer will accommodate transfers,
when the business allows, in stores under the jurisdiction of the Union. The
Employer shall not involuntarily transfer an employee to a store outside this
bargaining unit except as needed on a temporary basis.

E.     The Company shall make every reasonable commercial effort to maintain an
employee ratio of 65% full time and 35% part time employees in all stores
represented by the Union.

F.     The Employer will provide a 10-minute paid break for each four-hour block
of work time. The Employer will allow a one half hour unpaid meal break for each
six hour block of work time.

G.    Considering the needs of the business and the requirement that stores be
staffed properly, work schedules shall be posted as far in advance as reasonably
practicable before implementation.

2


--------------------------------------------------------------------------------


ARTICLE 6. HOLIDAY

A.    Each employee who has completed six (6) months of service, excluding
absences, shall be paid for the holidays listed in Paragraph B below regardless
of whether the employee works on the holiday.

B.     The holidays to which the employee shall be entitled hereunder shall be:

Washington’s Birthday

Thanksgiving Day

Memorial Day

Christmas Day

Fourth of July

New Years Day

Labor Day

Personal Days (as below)

 

Employees will also be entitled to three (3) personal days each year. Personal
days must be approved by the Store Manager, in advance, by giving forty eight
(48) hours notice to the Store Manager in order to be paid. There will be no
carry over of personal days. Eligible days not taken will be forfeited.
Employees are not entitled to pay for unused personal days upon separation of
employment.

C.     Should any of the aforementioned holidays to which an employee is
entitled, fall on his day off or during his vacation, such employee shall, in
addition to his regular pay, be paid for such holiday. Should any employee be
called in to work on any holiday to which he is entitled, he shall receive
holiday pay and straight-time pay for all hours worked on the holiday. Exclusive
of holiday pay, if eligible, employees will only receive overtime pay if they
actually work over forty (40) hours in a Holiday week.

D.    To be eligible for holiday pay, employees must work their scheduled day
before and the scheduled day after a paid holiday.

E.     Part-time employees shall be entitled to holidays (including personal
days) with pay on the same basis as herein above set forth but pro-rated in the
proportion that their work hours bear to the full work week in the category in
which employed based on average hours worked for the preceding quarter.

ARTICLE 7. LAYOFF AND DISCHARGE

A.    The Employer shall have the right to determine the number of employees
from time to time required in the operation of its business and to determine the
necessity for or extent of layoffs. The Employer will provide seven (7) days
notice to the Union of layoffs resulting from a store closing.

B.     Employees, after the expiration of their trial period, may be discharged
only for cause which includes but is not limited to reasons outlined in the
company’s Rules of Conduct and Orientation booklet. In the event of any dispute
as to the existence of cause for discharge, such dispute shall be determined in
accordance with the grievance and arbitration provisions hereinafter contained.
Unless the Employer receives a written claim of wrongful discharge within two
(2) weeks of date of discharge, discharge shall be deemed to be for good cause.

ARTICLE 8. VACATIONS AND VACATION FRINGE BENEFIT FUND

A.    It is acknowledged prior agreements required the Employer to contribute to
the Vacation Fringe Benefit Fund (Vacation Fund). The Vacation Fund paid
eligible employees their vacation benefits out of the funds contributed by the
Employer. Since on or about July 1, 2001, the Employer has been paying the
vacation benefit to eligible employees directly. It is agreed and understood
that since July 1, 2001, no obligation to contribute to the Vacation Fringe
Benefit Fund existed. The vacation benefit will continue to be paid by the
Employer to eligible employees directly as those requirements are set forth in
this article.

B.     A blackout period will exist from November 1st each year until
December 31st of each year where no vacation will be allowed. An employee will
never be paid for vacation in lieu of time off. Employees

3


--------------------------------------------------------------------------------


who qualify for vacation during the blackout period, November 1st through
December 31st, shall be eligible to take their vacation after January 1st of the
next calendar year.

C.     All full-time employees shall be eligible for vacation pay as follows:

1.                 Upon completing six (6) months employment—one (1) week

2.                 Upon completing one (1) year employment—two (2) weeks

3.                 Upon completing seven (7) years employment—three (3) weeks

4.                 Upon completing fifteen (15) years employment—four (4) weeks

5.                 Upon completing twenty (20) years employment—five (5) weeks

Part-time employees shall be entitled to vacation on the same basis as set forth
herein, but pro-rated in the proportion that their work hours bear to the full
work-week based on average hours worked for the preceding quarter.

ARTICLE 9. FAIR TREATMENT AND RESPECT

A.    The Employer agrees that each employee should be treated with respect and
dignity. The Employer will not tolerate verbal abuse or threats by managers.
Corrective discussions should not be administered in the store selling areas or
in front of other bargaining unit employees. The Union member may request the
presence of the Union Steward or other witness at any disciplinary meeting.
Discipline shall be administered in a professional, adult and
non-confrontational manner.

B.     All written complaints regarding this section shall be addressed within
ten (10) calendar days of receipt in the Company’s Human Resource department.
Upon request, the Union will be provided a written summary of all actions
resulting from such complaints.

ARTICLE 10. CHECKOFF

A.    During the second week of each and every month the Employer agrees to
deduct and remit to the Union the Union’s regular membership dues and initiation
fees, upon condition that the Union shall furnish the Employer with a lawful
checkoff authorization form executed by the employee.

B.     The Employer will notify the Union of any revocation of such
authorization received by it.

C.     This authorization shall automatically renew itself unless written
authorization for revocation is submitted as above directed.

D.    Any monies deducted, except monies deducted in error, from the employees
are to remain the property of the Union, and in no event shall the Employer be
permitted to use said monies for any other purpose, but as stipulated above.

E.     All monies deducted in accordance with the provisions of this section
shall be promptly remitted to the Union or its office with a list of all workers
and the amounts of money deducted from each.

F.     The Employer agrees to deduct from the wage of its employees who are
members and who voluntarily authorize such contributions on forms designated for
that purpose, contributions to the Local 338 PAC, campaign committee. The
amounts deducted pursuant to the voluntary authorization shall be sent to the
treasurer of the Local 338 PAC on monthly intervals. These transmittals shall be
accompanied by a list of contributions made by those employees for whom such
deductions have been made.

4


--------------------------------------------------------------------------------


ARTICLE 11. MANAGEMENT PREROGATIVE

A.    Any and all rights and prerogatives of the Employer in the operation and
management of its business and the direction of its employees, including the
making of work rules in connection therewith, shall be and remain vested in the
Employer, except as modified by this Agreement. The Employer will notify the
Union of changes in work rules prior to implementation. The Union has the right
to challenge any unreasonable changes in work rules.

B.     Except as limited by this agreement, the management of the business and
the direction of working forces is vested exclusively in the Employer, and all
employees shall perform any duties to which they may be assigned in the
performance of their duties.

ARTICLE 12. WAIVER AND MODIFICATIONS

A.    The failure of either party to enforce any term, condition, covenant,
rule or regulation contained herein, shall not be deemed to be a waiver of these
terms, conditions, covenants, rules or regulations, nor shall either party be
stopped from demanding performance of those terms, conditions, covenants,
rules or regulations.

B.     The Employer and Union cannot modify or waive any of the provisions of
this Agreement without the express written consent of the parties hereto.

ARTICLE 13. STRIKES AND LOCKOUTS

A.    There shall be no strike, picketing, slowdown, or work stoppage by the
Union or its members, or a refusal by any employee to cross a picket line in
sympathy with the sponsors of such picket line, and there shall be no lockout by
the Employer of any kind whatsoever, during the life of this Agreement.

ARTICLE 14. GRIEVANCES AND ARBITRATION

A.    Any disputes between the Union and the Employer arising out of or under
this Agreement shall be first taken up for amicable adjustment between the
disputants.

B.     If the parties to any such dispute shall be unable to adjust such
dispute, then such dispute shall be referred to arbitration. All complaints,
disputes or grievances of whatsoever kind or nature arising between the Union
and the Employer concerning any provision of this Agreement, shall be submitted
for arbitration to an arbitrator designated by mutual agreement of the parties.
If within ten (10) days the parties fail to reach agreement on the designation
of an arbitrator the matter shall be submitted to the next arbitrator on the
below list:  (1) Marty Scheinman, (2) Elliot Schriftman, (3) Roger Maher and
(4) Eugene Coughlin. The arbitration shall be brought on by written notice sent
by the party requesting the same addressed to the other party at the address set
forth in this Agreement. Said notice shall not be required to set forth the
issues but should state that a grievance or dispute exists between the parties.
The arbitrator shall upon such notice as he shall give to the parties, (which
notice shall be deemed good and sufficient notice), proceed to a hearing at the
time and place fixed by him. If either party fails or refuses or neglects to
appear, then the arbitrator shall hear the evidence of the party appearing and
render his decision as if both parties had appeared. The decision of the
arbitrator shall be final and binding on the Employer, the Union and the
employee(s). In making his decision, the arbitrator shall not have the right to
add to, subtract from, alter, amend or modify any provision of this Agreement
The parties consent that any papers, notices, process, including subpoenas,
necessary or appropriate to institute or continue an arbitration, or to enforce,
confirm or vacate an award, shall be deemed duly and sufficiently served if
served by ordinary mail directed to the party’s address as set forth in this
Agreement, or to the party’s attorney. The arbitrator is empowered to include in
his award mandatory and injunctive relief and to assess damages. The expenses of
arbitration hereunder shall be borne equally by the parties hereto.

5


--------------------------------------------------------------------------------


C.     Time shall be of the essence in any arbitration proceeding and both
parties to the dispute shall exert their best efforts in obtaining a speedy
determination. Grievances regarding discipline/discharge disputes must be filed
within fifteen (15) days after the event grieved. A subsequent demand for
arbitration regarding the discipline/discharge dispute must be filed within
forty-five (45) days after the event grieved or within ten (10) days after a
final decision by the Employer to deny the grievance, whichever is sooner.
Grievances regarding non-discipline/discharge disputes must be filed within
forty-five (45) days after the event grieved or the date when the Union
reasonably should have known of the event grieved, whichever is later. A
subsequent demand for arbitration regarding the non-discipline/discharge dispute
must be filed within forty-five (45) days after the grievances is filed. Failure
to meet these time limits is a waiver of the dispute.

D.    Any claim for unpaid compensation to which an employee may be entitled
under the provisions of this Agreement shall be deemed waived unless such claim
is made within six (6) months from the date when such unpaid compensation may
have become due and payable. Any such claim, made more than six (6) months after
it was allegedly due and payable, shall not be subject to the grievance and
arbitration provisions of this Agreement.

E.     The grievance and arbitration procedure set forth above shall be the sole
and exclusive means for the determination of all disputes, complaints,
controversies, claims or grievances whatsoever, including unfair labor
practices, claims of discrimination or other alleged breaches of this Agreement.
Neither party shall institute any action, charge or proceeding in a court of law
or equity or before an administrative agency, state or federal other than to
compel arbitration as provided in this Agreement, or with respect to the Award
of an arbitrator. This provision shall be a complete defense to and also grounds
for a stay of any action or proceeding instituted to the contrary.

ARTICLE 15. BEREAVEMENT LEAVE

A.    All covered employees who have been employed six (6) months or more by the
Employer shall receive a maximum of three (3) days bereavement leave in the
event of the death of a father, mother, sister, brother, child, spouse, or legal
guardian. Bereavement leave shall be counted starting with the day after death,
and the employee shall be paid for any day he is regularly scheduled to work
during such three (3) days of leave. One additional paid day will be granted for
deaths that require travel outside of the tri-state area. Employees will be
entitled to one (1) day bereavement leave for the death of a grandparent or
grandchild. The Company reserves the right to require proof of death.

ARTICLE 16. SICK LEAVE

A.    Full-time employees who have worked at least six (6) months, excluding
absences, shall be entitled to receive five (5) days sick leave with pay each
contract year. Sick leave shall not be cumulative, and unused sick leave days
will be paid at the end of the contract year.

B.     An employee who claims sick leave pay for taking time off when such
employee was not ill shall be subject to discharge for good cause. The Company
reserves the right to verify all absences of more than one day due to sickness
before payment.

ARTICLE 17. ALLIED WELFARE FUND AND UNION MUTUAL FUND

A.    Contributions on behalf of all full and part-time employees shall commence
to the Allied Welfare Fund with the first calendar month following 210 days of
the date of initial employment. Contributions to the Union Mutual Fund shall
commence for all full-time employees the first day following 90 days of initial
employment. For contributions to the Allied Welfare Fund, if an employee is
hired on or before the 15th of a month, the employee shall be deemed to have
been hired for the entire month, and if the employee is hired after the 15th of
the month, the employee shall be deemed to have been hired as of the 1st of the

6


--------------------------------------------------------------------------------


following month. Duane Reade shall make contributions to the Union Mutual Fund
at the rate of twenty-five cents per hour for each compensated hour for all
full-time employees who complete ninety (90) days of employment.

B.     Payments during non-working periods. In the event any regular employee
shall not be working due to illness or disability, the Employer shall continue
to make payments hereunder to the Allied Welfare Fund for each such employee,
but not for more than 13 weeks of illness or disability during any contract year
of this Agreement.

C.     The Trust Agreements governing the Allied Welfare Fund and the Union
Mutual Fund as amended from time to time are hereby incorporated and made part
of this Agreement with the same force and effect as if fully set forth herein
and the Employer and the Union agree that upon the execution of this Agreement,
they shall be deemed parties to the said Trust Agreements.

D.    Books and records. The Union and said respective Funds shall have the
right at all times to examine the Employer’s books and records for the purpose
of determining whether the Employer is complying with the provisions of this
Agreement.

E.     Disability Benefit Law. The Employer shall, during the term of this
Agreement, at its sole expense and without deduction from its employees, fully
cover its employees under the New York and New Jersey State Disability Benefits
Law.

F.     Date of payments.   All payments due from the Employer to the Allied
Welfare Fund and Union Mutual Fund must be paid on or before the 20th day of
each and every month covering the amounts payable hereunder for the preceding
months. All payment shall be without any deductions from the employees.

G.    All full-time employees, following the completion of two hundred and ten
(210) days of employment will be eligible to participate in the Duane Reade
Prescription Program. The employees will not be required to make contributions
to participate in the Duane Reade Prescription Program. Duane Reade shall
continue the existing Duane Reade Prescription Program for the duration of this
Agreement, however, effective January 1, 2007, the Company has the right to
change the co-pays provided it is done on a company-wide basis. Such changes may
only be made once a year.

ARTICLE 18. NOTICES

A.    All notices required to be made hereunder must be made in writing, by
certified or registered mail or other means showing proof of delivery, and sent
by each party hereto to the other to the addresses respectively set forth herein
above, unless similarly notified in writing of a change in address.

ARTICLE 19. UNION VISITATION

A.    Representatives of the Union shall be permitted to visit the stores of the
Employer for a reasonable period of time for the purpose of meeting with the
employees and for the purpose of observing whether or not the terms and
conditions of this Agreement are carried out. Union representatives agree to
make their presence known to the Store Manager or Assistant Store Manager before
speaking with employees or within a reasonable period of time upon arriving at
the store. Such visits shall not interfere with the normal operations of the
store.

B.     The Union shall represent the employees of the Employer and the Employer
shall deal with the Union or its duly accredited representative with respect to
any matter affecting same.

7


--------------------------------------------------------------------------------


ARTICLE 20. INVALIDATION

A.    Should any section, or portion thereof, of this Agreement beheld unlawful
and unenforceable by any tribunal of competent jurisdiction, such decision shall
apply only to the specified section or portion thereof directly specified in the
decision and not affect the validity or enforceability of the remainder of this
Agreement, including but not limited to Article 13.

ARTICLE 21. SUCCESSORS

A.    This contract shall inure to the benefit of and be binding upon the
parties hereto, their successors and assigns.

ARTICLE 22. TERM OF AGREEMENT

A.    This Agreement shall be in full force and effect from April 1, 2006
through and including March 31, 2009 and shall thereafter be automatically
renewed for one (1) year unless and until either party shall give the other a
written notice at least two (2) months prior to the expiration of the Agreement
of its intention to terminate the Agreement.

ARTICLE 23. COMPLETE AGREEMENT

A.    It is agreed that this Agreement is a complete agreement and covers all
subjects and matters negotiable between the parties. It may not be changed
orally, and may be amended only by a writing signed by the parties hereto.

ARTICLE 24. WAGE SCHEDULE

A.    Minimum start rate: Minimum Wage:

Newly hired employees shall receive an increase of 25 cents per hour after sixty
(60) days of employment.

Employees shall receive a wage increase of 10 cents per hour commencing on such
employee’s first anniversary date of employment.

B.     Employees who have passed their Trial Period as provided herein shall be
paid no less than 25 cents per hour over any future legal minimum wage.

C.     General Wage Increase:

All employees on the payroll on the effective dates set forth below and who have
passed their Trial Period as provided for herein shall receive the following
increases in their then present hourly wage:

Effective April 1, 2006—Twenty-five cents ($0.25) per hour

Effective April 1, 2007—Thirty-five cents ($0.35) per hour

Effective April 1, 2008—Thirty cents ($0.30) per hour

D.    All employees scheduled to work from midnight to 8:00 a.m. shall receive
an additional $1.50 per hour.

E.     Upon ratification of this Agreement, a bonus will be paid to all
employees with six (6) months or more of service on April 1, 2006. The bonus for
each eligible employee will be calculated by multiplying twenty-five cents times
all compensated hours paid to that employee during the period from April 1, 2005
to March 31, 2006.

8


--------------------------------------------------------------------------------


ARTICLE 25. MISCELLANEOUS

A.    Where physically possible, the Employer will provide a bulletin board for
Company and Union business in an employee gathering area (i.e. lounge, break
room etc.) and will provide space for Union literature.

B.     The Employer agrees to permit a fifteen (15) minute Union orientation at
the start of employment for all new hires in stores represented by the Union
conducted by the store Union representative. The Employer shall include a union
membership, dues check off and voluntary political action committee contribution
cards in its new hire orientation materials.

C.     Employer shall adjust the work schedule of a designated Union
representative to enable him or her to attend Union meetings once each quarter.

D.    All employees may elect to receive eligible pay through direct deposit.

ARTICLE 26. HEALTH & SAFETY ISSUES

A.    The Company agrees to provide the following:

1.                 A re-usable covering garment for use to protect employee’s
clothes. A supply will be sent to each store and controlled by store management.

2.                 Clean restrooms and break rooms

3.                 Properly ventilated work areas

4.                 Access to clean drinking water

B.     The Company and Union agree to the creation of a five (5) member Health
and Safety committee. This Committee shall meet at the Company’s headquarters
once each calendar quarter (four times a year). The committee will consist of
three (3) union store employees and two (2) management employees and a
representative of the Union may attend. The purpose will be to bring
environmental issues to the attention of management in the form of
recommendations. Nothing in this paragraph shall obligate the Employer to follow
through on the committee’s recommendations.

ARTICLE 27. JURY DUTY

A.    The Company agrees to compensate employees for up to three (3) days pay in
conjunction with applicable court stipends for time lost while serving on jury
duty.

ARTICLE 28. NEWLY ACQUIRED OR OPENED STORES

A.    The Employer, including its management and supervisors, shall be neutral
and shall not oppose, directly or indirectly, the Union’s efforts to organize
the employees in any newly acquired or opened stores in which the bargaining
unit employees are not represented by a union.

B.     The Employer shall recognize the Union when it obtains majority support
among bargaining unit employees (as defined in Article I) in a store as
evidenced through signed authorization cards.

C.     Any dispute arising under this Article shall be resolved pursuant to
Grievance and Arbitration Article 14, except that the Arbitrator shall be, based
on earliest availability, Roger Maher, Eugene Coughlin or Steve Bluth.

D.    The Employer waives its right to seek an NLRB election to resolve
representational issues at newly acquired or opened stores.

9


--------------------------------------------------------------------------------


E.     The Union and its representatives will not coerce or threaten any
employee in an effort to obtain authorization cards, nor will the Union
disparage the Employer, its products, services, policies or practices, or the
Employer’s officers, management, agents or employees. If the Employer believes
that a statement by the Union during an organizational campaign violates this
Paragraph E, it shall inform the Union of its allegation. If the parties cannot
reach agreement on the content and form of the Employer’s statement in response
within six (6) hours, the Employer may issue its statement in response in a
manner commensurate to the alleged violation. The Union may request arbitration.
The arbitrator is empowered to order an appropriate remedy.

ARTICLE 29. SHOP STEWARDS

The Employer recognizes the right of the Union to designate a Shop Steward in
each store that employs more than fifteen (15) bargaining unit employees. The
Shop Steward shall enjoy top seniority for purposes of layoff only.

The authority of the Shop Steward designated by the Union shall be limited to,
and shall not exceed, the following activities:

1.      The investigation and presentation of grievances in accordance with the
provisions of the collective bargaining agreement.

2.      The transmission of such messages and information which shall originate
with and are authorized by the Union or its officers, provided such messages and
information:

a.      have been reduced to writing, or

b.      if not reduced to writing, are of a routine nature and do not involve
work stoppages, slow downs, refusal to handle goods or assist customers, refusal
to follow instructions, or any other interference with the Employer’s business.

Shop stewards are to perform the duties without unduly interfering with store
operations including their own job duties and responsibilities.

ARTICLE 30. NO DISCRIMINATION

The Employer agrees that it will not discriminate against employees because of
such employee’s race, creed, color, national origin, age, disability, religion,
veteran status, sex, sexual orientation, union affiliation, marital status, or
other classifications protected by federal and/or state law. The use of the
words “his,” “him” or “he” in this Agreement are intended to be gender neutral
and are intended to be used interchangeably with the words “hers,” “her” and
“she” for purposes of this Agreement.

Agreed:

Agreed:

ALLIED TRADES COUNCIL DIVISION

DUANE READE, INC.

OF LOCAL 338 RWDSU/UFCW

 

By:

 

 

By:

 

 

Date Signed:

 

 

Date Signed:

 

 

 

10


--------------------------------------------------------------------------------